            Case 1:20-cv-10986-RWZ Document 10 Filed 06/23/20 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


TONEVA MUNROE, individually and on
behalf of all others similarly situated,

                   Plaintiff,

v.                                                    CIVIL ACTION NO. 1:20-cv-10986-RWZ

RADIUS GLOBAL SOLUTIONS, LLC,

                   Defendant.



 RADIUS GLOBAL SOLUTIONS, LLC’s ANSWER AND AFFIRMATIVE DEFENSES
                   TO PLAINTIFF’S COMPLAINT

       Defendant, Radius Global Solutions, LLC (“RGS”), Answers as follows:

                                        INTRODUCTION

       1.       RGS denies the allegations in ¶ 1 as written.

       2.       RGS denies the allegations in ¶ 2 as written.

       3.       RGS denies the allegations in ¶ 3.

       4.       CFPB complaint No. 3456774 speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       5.       CFPB complaint No. 2480526 speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       6.       CFPB complaint Nos. 2725548, 3212998, 2841643, 2940319 and 3084057 speak

for themselves and are the best evidence of their content. To the extent the allegations state

otherwise, they are denied.

       7.       RGS admits that plaintiff purports to bring this claim individually and on behalf

of a class for alleged violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.
             Case 1:20-cv-10986-RWZ Document 10 Filed 06/23/20 Page 2 of 9



§ 1692, et seq., the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq. and

Massachusetts state law, M.G.L. Chapter 93A, but denies any violations, wrongdoing or liability

to the extent alleged in ¶ 7.

                                            Jurisdiction

        8.       RGS denies the allegations in ¶ 8 as calling for a legal conclusion. RGS leaves all

matters of jurisdiction to the Court.

        9.       RGS denies the allegations in ¶ 9 as calling for a legal conclusion. RGS leaves all

matters of venue to the Court.

                                               Parties

        10.      RGS denies the allegations in ¶ 10 for lack of knowledge or information sufficient

to form a belief therein and as calling for a legal conclusion.

        11.      RGS admits the allegations in ¶ 11.

        12.      RGS denies the allegations in ¶ 12 as written.

        13.      RGS admits that it engages in debt collection and debt collection related services.

Except as specifically admitted, RGS denies the allegations in ¶ 13 as calling for a legal

conclusion.

        14.      RGS denies the allegations in ¶ 14 as calling for a legal conclusion.

                    Background on Plaintiff and Her Settlement Agreement

        15.      RGS denies the allegations in ¶ 15 for lack of knowledge or information sufficient

to form a belief therein.

        16.      RGS admits that it had an account in plaintiff’s name, and that it contacted her.

Except as specifically admitted, RGS denies the allegations in ¶ 16.

        17.      RGS admits that it had an account in plaintiff’s name, and that it contacted her.




                                                  2
         Case 1:20-cv-10986-RWZ Document 10 Filed 06/23/20 Page 3 of 9



Except as specifically admitted, RGS denies the allegations in ¶ 17.

       18.     RGS denies the allegations in ¶ 18 for lack of knowledge or information sufficient

to form a belief therein.

       19.     RGS denies the allegations in ¶ 19 as written.

       20.     The October 23, 2019 Letter speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       21.     The November 22, 2019 Letter speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       22.     RGS denies the allegations in ¶ 22.

       23.     The January 6, 2020 Letter speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       24.     RGS denies the allegations in ¶ 24 for lack of knowledge or information sufficient

to form a belief therein.

       25.     RGS denies the allegations in ¶ 25.

       26.     RGS denies the allegations in ¶ 26.

                                        Class Allegations

       27.     RGS admits only that plaintiff purports to bring this action pursuant to Rules

23(a) and (b)(3) on behalf of a class as defined in ¶ 27, and further denies that this lawsuit meets

the requirements of a class action.

       28.     RGS denies the allegations in ¶ 28 and further denies that this lawsuit meets the

requirements of a class action.

       29.     RGS denies the allegations in ¶ 29 and further denies that this lawsuit meets the

requirements of a class action.




                                                 3
         Case 1:20-cv-10986-RWZ Document 10 Filed 06/23/20 Page 4 of 9



       30.     RGS denies the allegations in ¶ 30 and further denies that this lawsuit meets the

requirements of a class action.

       31.     RGS denies the allegations in ¶ 31 and further denies that this lawsuit meets the

requirements of a class action.

       32.     RGS denies the allegations in ¶ 32 and further denies that this lawsuit meets the

requirements of a class action.

                                  COUNT I
               THE MASSACHUSETTS CONSUMER PROTECTION ACT,
                         Mass. Gen. Laws c. 93A, § 2(a)
                     UNFAIR AND DECEPTIVE PRACTICES

       33.     Mass. Gen. Laws c. 93A, § 2(a) speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       34.     Mass. Gen. Laws c. 93, § 49 speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       35.     940 Mass. Code Regs. 7.07(2) speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       36.     940 Mass. Code Regs. 7.07(2) speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       37.     940 Mass. Code Regs. 3.16(4) speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       38.     RGS denies the allegations in ¶ 38.

       39.     RGS denies the allegations in ¶ 39.

       40.     RGS denies the allegations in ¶ 40.

       41.     RGS denies the allegations in ¶ 41.

       42.     RGS denies the allegations in ¶ 42 as calling for a legal conclusion.



                                                 4
         Case 1:20-cv-10986-RWZ Document 10 Filed 06/23/20 Page 5 of 9



                                COUNT II
          THE FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. § 1692e
                  FALSE OR MISLEADING REPRESENTATIONS

       43.     15 U.S.C. § 1692e speaks for itself and is the best evidence of its contents. To the

extent the allegations state otherwise, they are denied.

       44.     15 U.S.C. § 169e(2)(A) speaks for itself and is the best evidence of its contents.

To the extent the allegations state otherwise, they are denied.

       45.     15 U.S.C. § 1692e(10) speaks for itself and is the best evidence of its contents.

To the extent the allegations state otherwise, they are denied.

       46.     RGS denies the allegations in ¶ 46 as calling for a legal conclusion.

       47.     RGS denies the allegations in ¶ 47 as calling for a legal conclusion.

       48.     RGS denies the allegations in ¶ 48.

       49.     RGS denies the allegations in ¶ 49.

       50.     RGS denies the allegations in ¶ 50.

                                COUNT III
          THE FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. § 1692f
                            UNFAIR PRACTICES

       51.     15 U.S.C. § 1692f speaks for itself and is the best evidence of its contents. To the

extent the allegations state otherwise, they are denied.

       52.     15 U.S.C. § 1692f(1) speaks for itself and is the best evidence of its contents. To

the extent the allegations state otherwise, they are denied.

       53.     RGS denies the allegations in ¶ 53.

       54.     RGS denies the allegations in ¶ 54.

       55.     RGS denies the allegations in ¶ 55.

       56.     RGS denies the allegations in ¶ 56.




                                                  5
         Case 1:20-cv-10986-RWZ Document 10 Filed 06/23/20 Page 6 of 9



                                   COUNT IV
                 THE FAIR CREDIT REPORTING ACT, 15 U.S.C. § 1681b
                 IMPERMISSIBLY OBTAINING CONSUMER REPORTS

       57.     15 U.S.C. § 1681b(f) speaks for itself and is the best evidence of its contents. To

the extent the allegations state otherwise, they are denied.

       58.     RGS denies the allegations in ¶ 58 as calling for a legal conclusion.

       59.     RGS denies the allegations in ¶ 59 as calling for a legal conclusion.

       60.     RGS denies the allegations in ¶ 60 as calling for a legal conclusion.

       61.     15 U.S.C. § 1681b(a)(3)(A) speaks for itself and is the best evidence of its

contents. To the extent the allegations state otherwise, they are denied.

       62.     RGS denies the allegations in ¶ 62.

       63.     RGS denies the allegations in ¶ 63.

       64.     RGS denies the allegations in ¶ 64.

       65.     RGS denies the allegations in ¶ 65 as calling for a legal conclusion.

       66.     RGS denies the allegations in ¶ 66.

                                          Prayer for Relief

       RGS denies that plaintiff is entitled to any relief, including the relief sought in subparts

(1) through (11).

                                              Jury Demand

       RGS denies that plaintiff is entitled to a jury trial.

                                  AFFIRMATIVE DEFENSES

       AND NOW, in further answer to plaintiff’s complaint, RGS asserts the following

affirmative defenses to plaintiff’s claims:




                                                   6
          Case 1:20-cv-10986-RWZ Document 10 Filed 06/23/20 Page 7 of 9



                               FIRST AFFIRMATIVE DEFENSE

        One or more of the counts/grounds in plaintiff’s complaint fails to state a claim against

RGS upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff lacks standing to bring the purported claims because she has not suffered any

damages as a result of the alleged conduct.

                               THIRD AFFIRMATIVE DEFENSE

        Assuming that plaintiff suffered any damages, plaintiff has failed to mitigate her damages

or take other reasonable steps to avoid or reduce her damages.

                              FOURTH AFFIRMATIVE DEFENSE

        Upon information and belief, plaintiff’s claims are subject to a binding arbitration

agreement and/or class action bar.

                            FIFTH AFFIRMATIVE DEFENSE

        To the extent there is any violation of the FDCPA, which is denied, such violation was

the result of bona fide, i.e., non-intentional error, notwithstanding RGS’s maintenance of policies

and procedures to ensure that the amount it seeks to collect is accurate and that it properly

identifies the creditor.

                               SIXTH AFFIRMATIVE DEFENSE

        This action should not be maintained as a class action because individual questions

predominate over common questions of law and fact, and a class action is not superior to other

available methods for the fair and efficient adjudication of the matter.

                             SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff fails in whole or in part to satisfy the requirements for a class action.




                                                   7
         Case 1:20-cv-10986-RWZ Document 10 Filed 06/23/20 Page 8 of 9



                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff lacks standing to bring the purported claims.

                              NINTH AFFIRMATIVE DEFENSE

       RGS’s conduct at all times was in good faith and neither unfair nor deceptive, and has

caused plaintiff no harm.

                              TENTH AFFIRMATIVE DEFENSE

       Plaintiff has not complied with Chapter 93A’s procedural requirements, and RGS’s

conduct has been neither unfair nor deceptive, and has caused plaintiff no harm.



       WHEREFORE, defendant, Radius Global Solutions, LLC requests this Answer be

deemed good and sufficient, plaintiff’s lawsuit be dismissed with prejudice at plaintiff’s costs

pursuant to federal and state law, plaintiff be ordered to pay reasonable attorney’s fees and costs

for RGS, and for all other general and equitable relief.

                                                     RADIUS GLOBAL SOLUTIONS, LLC,
                                                     By its Attorneys,


                                                     /s/ Kristyn M. Kelley
                                                     John J. O’Connor, BBO No. 555251
                                                     Kristyn M. Kelley, BBO No. 693787
                                                     Peabody & Arnold, LLP
                                                     Federal Reserve Plaza
                                                     600 Atlantic Avenue
                                                     Boston, MA 02110-2261
                                                     Telephone: (617) 951-2010
                                                     joconnor@peabodyarnold.com
                                                     kkelley@peabodyarnold.com




                                                 8
           Case 1:20-cv-10986-RWZ Document 10 Filed 06/23/20 Page 9 of 9



                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 23, 2020, a copy of the foregoing was electronically filed in

the ECF system. Notice of this filing will be sent to the parties of record by operation of the

Court’s electronic filing system.



Charles M. Delbaum, Esq.                              Elizabeth Ryan, Esq.
Persis Yu, Esq.                                       John Roddy, Esq.
National Consumer Law Center                          Bailey & Glasser LLP
7 Winthrop Square, 4th Floor                          176 Federal Street, 5th Floor
Boston, MA 02110                                      Boston, MA 02110
cdelbaum@nclc.org                                     eryan@baileyglasser.com
pyu@nclc.org                                          jroddy@baileyglasser.com



Michael Murphy, Esq.
Bailey & Glasser LLP
1055 Thomas Jefferson Street NW,
Ste. 540
Washington, DC 20007
mmurphy@baileyglasser.com


                                              /s/ Kristyn M. Kelley
                                              Kristyn M. Kelley, Esq.




1772705_1
15998-206319




                                                  9
